 



Exhibit 10.5
 

         
Notice of Grant of Stock Option
  Eclipsys Corporation    
Director
  ID: 65-0632092    

 

         
«Name»
  Option Number:   «OptionNumber»
«StreetAddress»
  Plan:   2005 Stock Incentive Plan
«CityStateZip»
       

 
Effective                      (the “Grant Date”), you have been granted a
non-statutory option to buy «TotalShares» shares of common stock of Eclipsys
Corporation (the “Company”) at an exercise price of $                     per
share. This option vests as described below under Vesting Type
                    .
The option is granted under and governed by the terms and conditions of this
notice, the Company’s 2005 Stock Incentive Plan (the “Plan”), and any other
applicable written agreement between you and the Company. By your acceptance of
this option, and also by its exercise, you agree to such terms and conditions
and confirm that your receipt and exercise of this option is voluntary.
If you cease to be a member of the Company’s Board of Directors in connection
with a Change in Control Event (as defined in the Plan) for any reason other
than voluntary resignation from the Board, which Board will continue in place
following the Change in Control Event, then upon such a cessation of your
directorship the option will vest in full.
Except as otherwise provided in this Notice or the Plan or a separate written
agreement between you and the Company signed by an executive officer of the
Company, (i) termination of your service as a member of the Company’s Board of
Directors for any reason (unless you are then or then becoming an employee of
the Company as defined in the Plan) will result in cessation of vesting and
lapse of the option to the extent not yet vested at the time of termination; and
(ii) vested options may be exercised only for a period of 365 days following
termination of your service as a member of the Company’s Board of Directors (or,
if later, 365 days following termination of your employment). The option expires
on the tenth anniversary of the Grant Date or such earlier date as the Plan
provides.
Unless otherwise permitted by the Company’s Board of Directors, you must pay the
exercise price and meet any tax obligations in cash.
 
The Prospectus for the Plan, the Plan document, the Company’s Annual Report on
Form 10-K, and other filings made by the Company with the Securities and
Exchange Commission are available for your review on the Company’s internal
employee web site. You may also obtain paper copies of these documents upon
request to the Company’s HR department.
No representations or promises are made regarding the duration of your service,
vesting of the option, the value of the Company’s stock or this option, or the
Company’s prospects. The Company provides no advice regarding tax consequences
or your handling of the option; you agree to rely only upon your own personal
advisors.
 

            ECLIPSYS CORPORATION
      By:           Name         Title     

Vesting Type 1 options vest and become exercisable (i) with respect to 20% of
the underlying shares on the first anniversary of the date of commencement of
your service as a member of the Company’s Board of Directors if your service
commenced on the first day of a calendar month, and otherwise on the first day
of the calendar month immediately following the first anniversary of the date of
commencement of your service; and (ii) with respect to the remaining 80% of the
underlying shares in 48 equal consecutive monthly installments on the first day
of each calendar month following the initial vesting date as described in the
preceding clause (i), provided that vesting will not occur if you are not
serving as a member of the Board of Directors of the Company or employed with
the Company (as defined in the Plan) on the scheduled vesting date.
Vesting Type 2 options vest and become exercisable (i) with respect to 20% of
the underlying shares on the first anniversary of the Grant Date if the Grant
Date was on the first day of a calendar month, and otherwise on the first day of
the calendar month immediately following the first anniversary of the Grant
Date; and (ii) with respect to the remaining 80% of the underlying shares in 48
equal consecutive monthly installments on the first day of each calendar month
following the initial vesting date as described in the preceding clause (i),
provided that vesting will not occur if you are not serving as a member of the
Board of Directors of the Company or employed with the Company (as defined in
the Plan) on the scheduled vesting date.
 

